

115 HR 5524 IH: To amend title 39, United States Code, to require the United States Postal Service to establish rates for delivery of inbound international mail that do not discriminate between foreign and domestic mailers, to review foreign practices with respect to the exchange of e-commerce goods with the United States, and for other purposes.
U.S. House of Representatives
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5524IN THE HOUSE OF REPRESENTATIVESApril 16, 2018Mr. Marchant (for himself, Mr. Abraham, and Mr. Ross) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 39, United States Code, to require the United States Postal Service to establish
			 rates for delivery of inbound international mail that do not discriminate
			 between foreign and domestic mailers, to review foreign practices with
			 respect to the exchange of e-commerce goods with the United States, and
			 for other purposes.
	
 1.Limitation on the authority of Secretary of State with respect to international postal agreementsSubsection (b)(1) of section 407 of title 39, United States Code, is amended to read as follows:  (b) (1)The Secretary of State shall be responsible for formulation, coordination, and oversight of foreign policy related to international postal services and other international delivery services and shall have the power to conclude postal treaties, conventions, and amendments related to international postal services and other international delivery services, except that the Secretary may not conclude any treaty, convention, or other international agreement (including any regulation of the Universal Postal Union binding on the United States) if such treaty, convention, or agreement would—
 (A)with respect to any competitive product, grant an undue or unreasonable preference to the Postal Service, a private provider of international postal or delivery services, or any other person; or
 (B)require the Postal Service to establish a classification, rate, or fee for any postal service except as provided in subsection (f)..
 2.Nondiscriminatory rates for delivery of inbound international mail generallySubsection (c) of section 407 of title 39, United States Code, is amended to read as follows:  (c) (1)Except as provided in subsection (f), the Governors shall, in accordance with the provisions of chapter 36, establish reasonable and equitable classes of mail and reasonable and equitable rates of postage and fees for the transportation and delivery within the United States of documents and goods received from other countries. Such classifications, rates, and fees shall be regulated by the Postal Regulatory Commission in the same manner as comparable domestic classifications, rates, and fees, and shall be available to users of domestic postal services under the same terms and conditions as provided to foreign post offices and other entities tendering documents and goods from other countries to the Postal Service.
 (2)The classifications, rates, and fees established by the Postal Service under this subsection and subsection (d) shall not discriminate between documents or goods received from other countries based on the country of origin, the nationality of the sender, or the ownership or governmental designation of the entity tendering the documents or goods to the Postal Service..
 3.Preferential rates for inbound noncommercial mail from developing countriesSection 407 of title 39, United States Code, is amended by adding at the end the following:  (f) (1)Pursuant to subsection (b), the Secretary of State may conclude a treaty, convention, amendment, or other intergovernmental agreement that requires the Postal Service to provide preferential classifications, rates, or fees for the transportation and delivery within the United States of documents and goods received from other countries in accordance with this subsection.
 (2)No classification, rate, or fee established under this subsection shall— (A)apply to documents and goods sent from an industrialized country to the United States;
 (B)apply to commercial goods sent to the United States from a country that exports such commercial goods to the United States in quantities that have a significant competitive effect on business concerns within the United States;
 (C)discriminate between documents or goods received from a specific country based on the ownership or governmental designation of the entity tendering the documents or goods to the Postal Service; or
 (D)be effective for more than 4 years. (3)At least 120 days prior to concluding negotiations with respect to any treaty, convention, amendment, or other intergovernmental agreement (including any regulation of the Universal Postal Union binding on the United States Government) that proposes to establish a preferential classification, rate, or fee pursuant to paragraph (1), the Secretary of State shall submit the proposed classification, rate, or fee to the Postal Regulatory Commission for review together with a written statement explaining why it is in the foreign policy or national security interest of the United States to provide such preference (provided that the Secretary may designate portions that shall be kept confidential for reasons of foreign policy or national security for a period not exceeding 4 years).
 (4)Promptly after receiving a request under paragraph (3), the Commission shall provide notice and an opportunity for public comment in conformance with the rulemaking requirements of section 553 of title 5, United States Code. The Commission may also provide for an evidentiary hearing on the record if it considers such a hearing necessary. In its review, the Commission shall determine whether the proposed classification, rate, or fee is—
 (A)reasonably calculated to achieve the foreign policy or national security objectives defined by the Secretary in a manner that is as consistent as possible with the national policies established in subsection (a); and
 (B)consistent with the requirements of paragraph (2) of this subsection. Unless the Commission determines that the proposed preferential classification, rate, or fee must be disapproved, the Commission shall also provide an estimate of the monetary value of the approved preference for each year for which the preference is to be effective.(5)Within 90 days of receiving a request under paragraph (3), Commission shall issue a decision which approves, approves with modifications, or disapproves the proposed classification, rate, or fee. The Secretary shall ensure that each treaty, convention, or amendment concluded under this section is consistent with the decision of the Commission.
 (6)The Commission shall periodically determine the difference between the revenues received by the Postal Service pursuant to preferential classifications, rates, or fees approved under this subsection and the revenues that the Postal Service would have received in the absence of such classifications, rates, or fees. Such estimates shall be included in the annual report provided by the Commission under section 3651(b).
 (7)Within 3 months after the end of each Government fiscal year, the Secretary shall transfer to the Postal Service the revenues foregone due to such preferential rates, fees, or classifications in the previous fiscal year, as determined by the Commission, from funds appropriated to the Department of State for that purpose.
 (8)Within 120 days from the enactment of this section, the Commission shall promulgate (and may thereafter revise) such regulations as it deems necessary and proper to implement this subsection. In promulgating such regulations, the Commission shall take account of, but not be bound by the definitions of terms and other standards of the Universal Postal Union..
		4.Effect on international postal agreements
 (a)In generalIn the implementation of paragraph 407(b)(1) of title 39, United States Code, as amended by section 1, the Secretary of State may not conclude, approve, or otherwise agree to the Universal Postal Convention adopted by the Congress of the Universal Postal Union held in Istanbul in 2016.
 (b)ApplicationThis Act supersedes any postal treaties, conventions, and amendments related to international postal services and other international delivery services (including any regulation of the Universal Postal Union binding on the United States Government) to which the United States is a party to the extent such postal treaties, conventions, and amendments are inconsistent with this Act.
			5.Report on trade in e-commerce goods
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall, in consultation with the Office of the United States Trade Representative and with other Federal agencies as appropriate, submit a report to the President and Congress on the policies of foreign governments toward the transmission of e-commerce goods to or from the United States by means of international postal services and other international delivery services.
 (b)Report contentsThe report required in subsection (a) shall identify and analyze— (1)foreign subsidies, laws, or other governmental programs that provide for foreign merchants unfair or unreasonable assistance in the sale of e-commerce goods to consumers in the United States;
 (2)foreign subsidies, laws, or other governmental programs that unfairly disadvantage United States merchants in the sale of e-commerce goods to consumers in other countries; and
 (3)foreign laws and policies relating to the exchange of e-commerce goods which are inconsistent with the policies of the United States regarding international trade in services generally (section 104A(a) of the Trade Act of 1974; 19 U.S.C. 2114a(a)) and international postal agreements (section 407(a) of title 39, United States Code) and which are detrimental to the interests of the domestic or international operations of United States companies.
 (c)ProposalsThe report required in subsection (a) should propose appropriate steps that could be taken by the Secretary of Commerce, by other Federal agencies, or by Congress to remedy issues identified under subsection (b). Such steps may include proposals for—
 (1)remedial actions that may be taken by the United States alone; (2)modification of existing trade, postal, or other international agreements or development of new trade, postal, or other international agreements;
 (3)United States advocacy in international organizations; and (4)modification or improvement in the coordination of policies and positions among United States agencies.
 (d)Countries coveredThe report required in subsection (a) may be limited to countries that, in the judgment of the Secretary of Commerce, have or soon will have a significant level of trade in e-commerce goods with the United States.
 6.Effective dateThis Act shall take effect on the date that is one year after the date of enactment of this Act, except for section 4(a) which shall take effect on such date of enactment.
		